Citation Nr: 1448949	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-38 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a head injury.  

2.  Entitlement to service connection for residuals of a traumatic brain injury, including dizziness/vertigo, memory loss, blurry vision, and sinus drainage.

3.  Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was previously remanded by the Board in July 2013 in order to provide the Veteran with a Board hearing, which was later conducted with the undersigned in August 2014.  He and his wife also testified before a Decision Review Officer at a hearing at the Atlanta RO in July 2010.  Transcripts of both hearings have been associated with the claims file.  

The Board notes that the Veteran's representative's December 2012 VA Form 646 incorrectly identified an increased rating claim for his right forehead laceration as an issue on appeal.  However, the Veteran's September 2010 VA Form 9 reflected that he was specifically only appealing the issues pertaining to the traumatic brain injury and headaches.  Significantly, the Board's previous July 2013 remand did not list the laceration claim as an issue on appeal, and the Veteran and his representative agreed that the appellate issues, which do not include the laceration claim, were correctly stated during the August 2014 hearing.  Accordingly, as the Veteran was not led to believe that the laceration issue was on appeal, this case is distinguishable from Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), which explains when the requirement that there be a substantive appeal may be deemed waived.  See also Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

Finally, the Board notes that the RO treated the Veteran's claim for residuals of a traumatic brain injury as a new claim.  See October 2009 VA notice letter.  However, a review of the record reflects that the Veteran's claim for service connection for residuals of a head injury was previously "disallowed" in an August 1981 rating decision because the right forehead scar was service connected but noncompensable.  See Pacheco v. Gibson, 27 Vet. App. 21, 27 (2014) (discussing VA's old practice that where a claim was disallowed for not being compensable in degree it had to be reopened when a claimant sought a compensable rating, and the current practice that allowed a claim for increase in such circumstances).  The Veteran is claiming new residuals associated with his head injury.  Accordingly, the Board must determine whether new and material evidence has been submitted to reopen a claim for service connection of residuals of a head injury, regardless of the RO's characterization of the issue on appeal.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (indicating that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009). 
Thus, to put this case in correct procedural posture, the issues on appeal have been recharacterized as shown on the first page of this decision.

The issues of entitlement to service connection for residuals of a traumatic brain injury, as well as the initial rating claim for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1981 rating decision, which became final, the RO "disallowed" the Veteran's claim for residuals of a head injury for not being compensable.

2.  Evidence submitted since August 1981 is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a head injury; combined with VA assistance and considering the other evidence of record, this evidence raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1981 rating decision is final as to the claim for service connection for residuals of a head injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim to reopen.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless.  Furthermore, as will be discussed below, the reopened claim must be remanded for additional development before it may be decided on the merits.

II.  New and Material Evidence

In this case, the Veteran's claim for service connection for residuals of a head injury was disallowed in an August 1981 rating decision on the basis that, other than a well-healed scar to the right forehead, "[p]hysical examination is otherwise essentially normal."  The Veteran received notice that his "claim for disability benefits is disallowed" in August 1981, along with notice of his appellate rights.  However, the Veteran did not appeal this decision within one year, nor was any new and material evidence submitted within one year of the rating decision under 38 C.F.R. § 3.156(b).  Accordingly, the August 1981 rating decision became final, and the question before the Board at this juncture is whether new and material evidence has been submitted since the August 1981 rating decision to reopen the claim.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

After carefully reviewing the record, the Board finds that new and material evidence has indeed been submitted since the claim was last denied in August 1981.  Most significantly, the Veteran submitted evidence that he now suffers some cognitive problems, including problems with short-term memory (see April 2010 VA examination), that those cognitive problems may be due to the head injury (see November 2009 QTC examination) or otherwise multifactorial in origin (see March 2010 VA treatment report), that he may have had a possible orbital rim/roof fracture of the right eye as a result of the in-service head injury (see August 2012 VA treatment record), and that he may have sinus drainage in the right nostril that may be due to the prior head injury (see August 2014 private physician statement).  This evidence bears directly on the missing element of the existence of a current compensable disability involving residuals of a head injury, the reason why the claim was last denied, as well as a nexus to service.

When the Board considers this evidence, combined with VA's duty to assist, the evidence raises a reasonable possibility of substantiating the claim.  The new evidence, therefore, is deemed both "new" and "material" and is sufficient to reopen his claim for entitlement to service connection for residuals of a traumatic brain injury.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

(CONTINUED ON THE NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim for service connection for residuals of a head injury is reopened, and the claim is granted to this extent only.


REMAND

With regard to the issues of entitlement to service connection for residuals of a traumatic brain injury on the merits and entitlement to an initial compensable rating for headaches, a remand is necessary for additional development.

Outstanding Service Treatment Records

The Veteran testified that, following his documented head injury in service, he was hospitalized three-to-four days for psychiatric care because he had broken into a dispensary and took several pills to purportedly help with his head pain.  The Board notes that mental health records and in-patient hospital records are often kept separate from service treatment records.  Accordingly, a remand is required so that attempts can be made to obtain these relevant hospital records.

Outstanding Private Treatment Records

In October 2012, the Veteran submitted documents reflecting that he was seen by the Clayton Center Community Service Board on several occasions between August 2012 and October 2012.  Inasmuch as these records may contain pertinent information relevant to his claims, the Veteran should be requested to provide his authorization and consent for VA to obtain these private treatment records on his behalf.  




New VA Examinations 

With regard to the Veteran's claimed traumatic brain injury (TBI) residuals of blurry vision and sinus drainage, the Board notes that recent medical evidence has been submitted that suggests a possible relationship between his in-service head injury and an orbital fracture and/or sinus draining of the right nostril.  See August 2012 VA treatment report (noting the Veteran's history of a head injury and a "possible" orbital rim/roof fracture of the right eye without diplopia); August 2014 private physician statement (noting sinus draining in the right nostril that "may be due to" the prior head injury).  Accordingly, the Veteran should be scheduled for VA examinations of the sinuses and eyes to determine the nature and etiology of any resulting vision and/or sinus drainage disability.  

With regard to the Veteran's increased rating claim for headaches, the Board notes that the Veteran was granted service connection for headaches after an April 2010 TBI examination determined that the headaches were likely related to the Veteran's service-connected scar.  However, since the April 2010 VA examination, it appears that his headache symptoms have worsened.  Whereas he reported in April 2010 that the headaches occurred two to three times a week, he reported headaches occurring daily in a June 2010 VA treatment report.  Because the Veteran has indicated that his headaches have increased in frequency since the most recent VA examination, a new examination should be conducted on remand.  See VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of hospitalization of the Veteran when he was stationed in Germany, to specifically include any records for mental health treatment following the June 1978 head injury.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

2.  Following receipt of authorization, obtain private treatment records from Clayton Center Community Service Board.  Following the requisite number of attempts to obtain this information, if the records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 
38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of his claimed vision problems.  The entire claims file (i.e., all relevant electronic records located in Virtual VA and the Veterans Benefits Management System) should be made available to and be reviewed by the clinician.

(a) The examiner must report and discuss all vision-related symptoms claimed by the Veteran to be residuals of a TBI.  In this regard, the examiner must comment on the presence or absence of any orbital rim/roof fracture of the right eye; and

(b) The examiner is directed to offer an opinion as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that such any impairment is a residual of or is otherwise related to an in-service head injury.  In this regard, the Board notes that service treatment records document that the Veteran was hit over the head with an unknown object, resulting in a laceration over the right eye, during a fight in June 1978. The examiner should consider and discuss the August 2012 VA treatment report noting the Veteran's history of a head injury and a "possible" orbital rim/roof fracture of the right eye without diplopia. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of his sinus drainage.  The entire claims file (i.e., all relevant electronic records located in Virtual VA and the Veterans Benefits Management System) should be made available to and be reviewed by the clinician.

(a) The examiner must report and discuss all sinus-drainage symptoms claimed by the Veteran to be residuals of a TBI.  

(b) The examiner is directed to offer an opinion as to whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that such any impairment is a residual of or is otherwise related to an in-service head injury.  In this regard, the Board notes that service treatment records document that the Veteran was hit over the head with an unknown object, resulting in a laceration over the right eye, during a fight in June 1978.  
The examiner should consider and discuss the August 2014 private physician statement noting sinus draining in the right nostril that "may be due to" the prior head injury.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Obtain a new VA examination to ascertain the current level of severity of the Veteran's headaches.  The examiner is specifically requested to note and describe the severity and frequency of those headaches, distinguishing the occurrence of prostrating attacks from non-prostrating attacks.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


